Citation Nr: 1021692	
Decision Date: 06/11/10    Archive Date: 06/21/10

DOCKET NO.  07-33 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a low back 
disability, diagnosed as disc protrusion at L4-S1 with right 
lower extremity radiculopathy.

2.  Entitlement to service connection for a neck disability, 
claimed as neck pain.

3.  Entitlement to an evaluation in excess of 20 percent for 
diabetes mellitus.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel


INTRODUCTION


The Veteran had active service from May 1969 to November 
1970.  The Veteran also had service in the Army Reserves from 
May 1971 to June 1999.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions of June 2006 and November 
2007 by the Department of Veterans Affairs (VA) Nashville, 
Tennessee, Regional Office (RO).

The Veteran also requested a video-conference hearing in 
connection with the current claims.  The hearing was 
scheduled and subsequently held in March 2010.  The Veteran 
testified before the undersigned Veterans Law Judge (VLJ) and 
the hearing transcript is of record.  The record was left 
open for a period of 30 days to afford the Veteran the 
opportunity to obtain a private medical statement regarding 
the severity of his service-connected diabetes mellitus.  A 
physician's statement was submitted in March 2010 along with 
a waiver of RO jurisdiction, accordingly, the Board can 
consider the evidence in the first instance.  See 38 C.F.R. 
§ 20.1304 (2009).

Additional evidence was added to the claims folder following 
the issuance of the most recent supplemental statement of the 
case in June 2009.  These records consisted of additional VA 
medical records and VA compensation and pension examination 
reports that were completed in connection with his claim for 
a total disability rating for individual unemployability due 
to service-connected disabilities.  These records are 
cumulative of other evidence that was already considered by 
the RO, as the new evidence continues to show a current back 
condition, poorly controlled diabetes and recommendations 
that the Veteran exercise.  Accordingly, the issuance of 
another supplemental statement of the case is not required.  
See 38 C.F.R. § 19.37 (2009).   


FINDINGS OF FACT

1.  The Veteran injured his low back and neck in September 
1988 during a period of inactive duty training (INACDUTRA), 
but any current low back and neck disabilities are not 
attributable to any event or injury during service.

2.  The Veteran's diabetes mellitus is manifested by use of 
insulin and a restricted diet, and he was encouraged to 
exercise regularly.  No regulation of activities was required 
as a result of the service-connected diabetes mellitus and no 
episodes of ketoacidosis or hypoglycemic reactions were 
found.


CONCLUSIONS OF LAW

1.  A low back disability, diagnosed as disc protrusion at 
L4-S1 with right lower extremity radiculopathy, was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2009).

2.  A neck disability, claimed as neck pain, was not incurred 
in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2009).

3.  The criteria for an evaluation in excess of 20 percent 
for diabetes mellitus are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321, 4.119, Diagnostic Code 7913 
(2009). 
  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Low Back and Neck

The Veteran contends that his currently diagnosed low back 
and neck disabilities are related to service, and 
specifically to an in-service motor vehicle accident which 
occurred on September 10, 1988 during a period of inactive 
duty training (INACDUTRA).

Service connection may be granted for disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002).  Service connection may also be granted for 
a disability resulting from disease or injury incurred in or 
aggravated while performing active duty training (ACDUTRA), 
or an injury incurred in or aggravated while performing 
INACDUTRA.  See 38 U.S.C.A. §§ 101(24), 106, 1110, 1131.  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303(a) (2009).  

The term "veteran" is defined in 38 U.S.C.A. § 101(2) (West 
2002) as "a person who served in the active military, naval, 
or air service, and who was discharged or released therefrom 
under conditions other than dishonorable."  The term "active 
military, naval, or air service" includes active duty, and 
"any period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in line of duty, and any period 
of inactive duty training during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in line of duty."  38 U.S.C.A. § 101(24) (West 
2002); 38 C.F.R. § 3.6(a) (2009); see Biggins v. Derwinski, 1 
Vet. App. 474, 477-478 (1991).

Active duty for training is defined, in part, as "full-time 
duty in the Armed Forces performed by Reserves for training 
purposes."  38 U.S.C.A. § 101(22) (West 2002); 38 C.F.R. § 
3.6(c) (2009).  The term inactive duty training is defined, 
in part, as duty, other than full- time duty, under sections 
316, 502, 503, 504, or 505 of title 32 [U.S. Code] or the 
prior corresponding provisions of law.  38 U.S.C.A. § 101(23) 
(West 2002); 38 C.F.R. § 3.6(d) (2009).

Certain evidentiary presumptions--such as the presumption of 
sound condition at entrance to service, the presumption of 
aggravation during service of preexisting diseases or 
injuries which undergo an increase in severity during 
service, and the presumption of service incurrence for 
certain diseases which manifest themselves to a degree of 
disability of 10 percent or more within a specified time 
after separation from service--are provided by law to assist 
veterans in establishing service connection for a disability 
or disabilities.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304(b), 
3.306, 3.307, 3.309.

The advantages of these evidentiary presumptions do not 
extend to those who claim service connection based on a 
period of ACDUTRA or INACDUTRA.  Paulson v. Brown, 7 Vet. 
App. 466, 470-71 (1995) (noting that the Board did not err in 
not applying presumptions of sound condition and aggravation 
to appellant's claim where he served only on ACDUTRA and had 
not established any service-connected disabilities from that 
period); McManaway v. West, 13 Vet. App. 60, 67 (citing 
Paulson, 7 Vet. App. at 469-70, for the proposition that, "if 
a claim relates to period of [ACDUTRA], a disability must 
have manifested itself during that period; otherwise, the 
period does not qualify as active military service and 
claimant does not achieve veteran status for purposes of that 
claim.").

Service connection is not warranted for diseases unless the 
individual was on active duty or active duty for training at 
the time of the disablement or death due to the injury or 
disease.  See Brooks v. Brown, 5 Vet. App. 484, 485 (1993); 
VAOPGCPREC 86-90.  "Injury" is defined as harm resulting from 
some type of external trauma and "disease" is defined as harm 
resulting from some type of internal infection or 
degenerative process.  VAOPGCPREC 4-2002.

Service treatment records (STRs) associated with the claims 
file revealed that the Veteran was afforded a clinical 
evaluation and physical examination in July 1983.  The 
examiner noted that the Veteran had a temporary back sprain 
at that time as a result of a May 1983 accident.  In a June 
1987 Report of Medical History, the Veteran indicated that he 
sustained neck, back, and shoulder injuries in February 1987 
as a result of a car accident.  He reported having back pain 
due to that car accident.

The Veteran was subsequently treated on September 10, 1988 
for subjective complaints of neck, back, and shoulder pain 
following a motor vehicle accident.  The impression was 
muscle strain.  The examiner discharged the Veteran to full 
duty.  The Veteran returned for additional care the following 
day and was diagnosed with chronic low back pain and referred 
to the orthopedic clinic.  X-rays of the Veteran's back and 
neck taken at that time showed no evidence of fracture or 
herniated nucleus pulposis.  The examiner discharged the 
Veteran to full duty.    

The Veteran was seen in the orthopedic clinic on September 
13, 1988.  X-rays of the Veteran's cervical spine, lumbar 
spine, and chest revealed no evidence of fracture.  It was 
also noted that the disc spaces were preserved with no 
evidence of degenerative changes.  The impression was minor 
soft tissue muscular cervicalgia and low back pain.  A 
notation on the treatment record indicated that this 
condition existed prior to service.  The examiner also stated 
that while the Veteran insisted that he was unable to return 
to work, the examiner found no evidence of permanent injury.   
However, the examiner determined that the Veteran was unfit 
for duty at that time and requested that he return for a 
follow-up appointment three days later.  

The Veteran returned for the follow-up appointment as 
directed and was still found to be unfit for duty.  It was 
not until September 22, 1988 that the Veteran was found to be 
fit for duty.  A line of duty (LOD) determination dated that 
same month found that the Veteran's back, neck, chest, and 
bilateral leg muscle strain was incurred in the line of 
inactive duty training.  In a memorandum dated September 22, 
1988, the examiner estimated that the Veteran would be able 
to return to his civilian occupation on September 26, 1988.    

The Veteran also underwent a clinical evaluation and physical 
examination in October 1991.  The clinical evaluation was 
normal and no spine or neck abnormalities were found at that 
time.  In a Report of Medical History dated that same month, 
the Veteran's past history of muscle sprain was noted, but 
this condition was annotated as "NCNS [no complaints, no 
sequelae]."  See also, June 1996 physical examination 
report.  The Veteran reported in the Medical History forms he 
completed in both October 1991 and June 1996 that he did not 
have recurrent back pain or a bone, joint or other deformity.

The Veteran presented to a private emergency room in January 
2002 after involvement in a motor vehicle accident.  Cervical 
and lumbar spine x-rays taken at that time were interpreted 
to be normal.  

In November 2005, a VA magnetic resonance imaging (MRI) scan 
revealed a left-sided broad-based disc protrusion extending 
to the far lateral position at L5-S1.  Mild diffuse disc 
bulge at L4-5 was also noted.  Also associated with the 
claims file is a statement dated December 2005 from a VA 
practitioner in support of the claim.  According to the 
practitioner, the Veteran had low back pain for 17 years and 
magnetic resonance imaging (MRI), along with a neurological 
examination performed in July 2005 showed evidence of 
radiculopathy of S1 with bulging discs.  

C.L., a human resources manager at the Veteran's place of 
employment submitted a letter to VA in March 2006 in which 
she stated that the Veteran missed 28 hours of work during 
the period January to March 2006.  C.L., however, did not 
disclose the reasons for this lost time from work.

Also associated with the claims file are statements in 
support of the current claim dated April 2006 from K.T., 
D.D., and J.J.  It was indicated that the back injury in 
service caused him great trauma and pain and that he still 
complained of major back pain and discomfort.  

The Veteran was also afforded a VA C&P spine examination in 
connection with the current claims in August 2007.  The 
examiner reviewed the Veteran's claims file and noted that he 
was involved in a motor vehicle accident in 1988.  The 
Veteran reported intermittent neck and back pain since the 
accident.  According to the Veteran, however, his symptoms 
progressively worsened and he reported daily neck and back 
pain at the time of the examination.  He denied a history of 
surgery or fracture.  X-rays of the lumbar spine showed 
evidence of disc space narrowing with mild spondylosis at L4-
S1.  X-rays of the cervical spine showed evidence of 
spondylosis at C4-6.  The impression was cervical spondylosis 
and lumbar spondylosis with disc bulge at L4-S1.  The 
examiner also stated:

I have reviewed the patient's c-file, 
examined him, as well as reviewed his x-
rays.  I have reviewed the details of 
the patient's accident and history.  It 
appears as though the patient has 
degenerative changes of his cervical 
spine, as well as lumbar spine.  
Additionally, he has some disk bulging 
on his MRI at L4-5, as well as L5-S1.  
The patient does have mild weakness of 
his EHL [extensor hallucis longus].

However, the rest of his history and 
physical exam do not go along with L5-S1 
for lateral disk bulge.  Additionally, 
with review of the chart, it seems as 
though the patient has had normal neck 
and back exams in the past.  Thus it is 
my opinion that the patient's cervical 
and lumbar back pain is not caused by or 
a result of his accident in 1988.  

The Veteran was also afforded another VA C&P examination in 
January 2010 for the purpose of determining his ability to 
work.  X-rays of the Veteran's lumbar spine were interpreted 
to show grade I anterolisthesis at L4-5.  Otherwise, the 
Veteran's spine alignment was normal and disc height was 
"well maintained."  The impression was anterolisthesis at 
L4-5 without evidence of radiculitis or radiculopathy.  
Similarly, x-rays of the Veteran's lumbar spine taken during 
VA general medical examination (GME) dated that same month 
found degenerative changes at L5-S1 and minimal 
spondylolisthesis of L4 over L5.  The impression was chronic 
low back pain with degenerative disc disease (DDD).  

The Veteran testified in March 2010 in connection with the 
current claims.  Specifically, the Veteran recounted the 
circumstances surrounding his 1988 in-service motor vehicle 
accident.  The Veteran also reported constant pain since the 
accident and provided additional testimony about the ways in 
which the diagnosed back and neck injuries affected his 
life.  

Given the evidence of record, the Board finds that the 
preponderance of the evidence is against a finding of service 
connection for a low back and neck disability in this case.  
As noted above, the term "active military, naval, or air 
service" includes any period of INACDUTRA during which the 
veteran was disabled or died from an injury incurred or 
aggravated in line of duty.  The Veteran did sustain sprain 
and/or strain injuries to his low back and neck after a motor 
vehicle accident which occurred during a period of INACDUTRA.  
  
However, the first evidence of a chronic low back and or 
neck disability is dated November 2005, many years after 
separation from service.  In this regard, the United States 
Court of Appeals for the Federal Circuit has determined 
that a significant lapse in time between service and post-
service medical treatment may be considered as part of the 
analysis of a service connection claim.  Maxson v. Gober, 
230 F.3d 1330 (Fed. Cir. 2000).  In this case, the lapse of 
many years between service and the first evidence of 
pertinent disability is evidence against the Veteran's 
claims.

Furthermore, although the Veteran has currently diagnosed 
low back and neck disabilities, including bulging discs of 
the lumbar spine, disc space narrowing with mild lumbar 
spondylosis, cervical spondylosis, grade I anterolisthesis 
at L4-5, and DDD, there is no evidence of record, other 
than the Veteran's statements, linking these disabilities 
to the Veteran's period of inactive duty training, to 
include the September 1988 in-service motor vehicle 
accident.  In fact, the August 2007 VA C&P examination 
report specifically refuted this contention when it found 
that the Veteran's currently diagnosed low back and neck 
disabilities were "not caused by or a result of his 
accident in 1988."  In support of this conclusion, the 
examiner noted that the Veteran's history and physical 
examination "did not go along with" the currently 
diagnosed lateral disc bulge at L5-S1, particularly where, 
as here, there was evidence that the Veteran had normal 
physical examinations after the accident.  

The Board finds this examination report to be highly 
probative evidence on the issue of service connection, 
particularly where, as here, the examiner provided a 
rationale and relied on professional training and expertise 
as well as a review of the Veteran's claims file before 
reaching these conclusions.

The Veteran has submitted lay statements and provided hearing 
testimony during the pendency of this claim expressing the 
opinion that his currently diagnosed low back and neck 
disabilities are related to service, and in particular, to 
the 1988 in-service motor vehicle accident.  The United 
States Court of Appeals for Veterans Claims (Court) has in 
the past held that lay testimony is competent regarding 
features or symptoms of injury or disease when the features 
or symptoms are within the personal knowledge and 
observations of the witness.  Layno v. Brown, 6 Vet. App. 
465, 469-70 (1994); see also, Buchanan v. Nicholson, 451 F.3d 
1331, 1336 (Fed. Cir. 2006); Davidson v. Shinseki, 581 F.3d. 
1313 (Fed. Cir. 2009).  

However, the Court has also held that lay persons, such as 
the Veteran or his acquaintances, are not qualified to offer 
an opinion that requires medical knowledge, such as a 
diagnosis or an opinion as to the cause of a disability that 
may be related to service.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992); see also, Jandreau v. Nicholson, 492 
F.3d 1372, 1377 (Fed. Cir. 2007) (holding that a layperson 
may provide competent evidence to establish a diagnosis where 
the lay person is "competent to identify the medical 
condition").  Here, the Veteran or his acquaintances are 
capable of observing symptoms such as decreased mobility and 
pain, but they are not competent (i.e., professionally 
qualified) to offer an opinion as to the cause of the current 
low back and/or neck disabilities, which were first shown 
many years after service and their relationship to service, 
if any.  

Even assuming that the Veteran or his acquaintances are 
competent to offer an opinion as to the cause of the 
currently diagnosed low back and neck disabilities and their 
relationship to service, the Board finds that any such 
statements made by the Veteran or his acquaintances in this 
regard are entitled to limited probative value since they 
lack any medical training.  See 38 C.F.R. § 3.159(a)(1) 
(2009) (competent medical evidence means evidence provided by 
a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions).  Accordingly, the lay statements of record are 
outweighed by the August 2007 VA examiner's opinion as the 
opinion was based on a physical examination and interview of 
the Veteran, a review of the medical history, and included a 
rationale for the opinion.

As an alternative to establishing the second and third prong 
in Hickson, the Veteran may show a continuity of 
symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 307 
(2007); Savage v. Gober, 10 Vet. App. 488, 495-97 (1997)).  
Continuity of symptomatology may be established if (1) the 
condition was "noted" during service; (2) there is evidence 
of post-service continuity of the same symptomatology; and 
(3) there is medical, or in certain circumstances, lay 
evidence of a nexus between the present disability and the 
post-service symptomatology.  Savage, 10 Vet. App. at 495-96.  

The evidence of record does not establish continuity of 
symptomatology in this case.  As noted above, the Veteran 
sustained a low back and neck strain and/or sprain in service 
as a result of the 1988 motor vehicle accident.  Thus, these 
conditions were "noted" during service.  However, the first 
evidence of treatment for symptoms is not until 2005, many 
years after service.  While the Veteran is competent to 
report that he has had pain since the in service accident, 
his statements and those of his friends to that effect lack 
credibility as he specifically reported in the medical 
history forms  in 1991 and 1996 that he did not have 
recurrent back pain.  Those documents were completed by the 
Veteran several years after the accident and at a time when 
he now states that he had back pain.  The Board finds 
credible and probative the affirmative reports that the 
Veteran made in 1991 and 1996 in writing that he did not have 
recurrent back pain as opposed to current statements made 
many years after the 1988 injury in connection with a claim 
for benefits.  Moreover, the August 2007 VA C&P examiner did 
not attribute the current disabilities to the 1988 in-service 
motor vehicle accident even after taking into account the 
Veteran's reports of intermittent back pain since the 
accident.  

As previously stated, entitlement to direct service 
connection requires a finding that there is a current 
disability that has a relationship to an in-service injury or 
disease.  In this case, there is competent medical evidence 
showing diagnosed low back and neck disabilities, but the 
preponderance of the evidence is against finding that there 
is a nexus between these conditions, which first manifested 
many years after discharge from service, to the Veteran's 
injury during a period of inactive duty training.  
Accordingly, the Board concludes that service connection for 
these disabilities must be denied. 

II.  Diabetes Mellitus

The Veteran also contends that the condition of his service-
connected diabetes mellitus has gotten worse and that this 
decline warrants a higher disability evaluation.  The Veteran 
was originally awarded service connection for type II 
diabetes mellitus in a rating decision dated May 2005.  The 
RO evaluated the Veteran's disability under 38 C.F.R. § 
4.119, Diagnostic Code 7913 as 20 percent disabling, 
effective August 6, 2003.  The Veteran was notified of this 
decision and did not appeal.  Thus, this decision is final.

The Veteran filed his claim for an increased rating in 
October 2006.  The RO continued the Veteran's 20 percent 
evaluation under Diagnostic Code 7913 in the November 2007 
rating decision currently on appeal.  The Veteran was 
notified of this decision and timely perfected this appeal.

Disability ratings are determined by the application of the 
facts presented to VA's Schedule for Rating Disabilities 
(Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings 
contained in the Rating Schedule represent, as far as can be 
practicably determined, the average impairment in earning 
capacity resulting from diseases and injuries incurred in or 
aggravated by military service and the residual conditions in 
civilian occupations.  38 U.S.C.A.§ 1155 (West 2002); 38 
C.F.R. §§ 3.321(a), 4.1 (2009).  It is not expected that all 
cases will show all the findings specified; however, findings 
sufficiently characteristic to identify the disease and the 
disability and coordination of rating with impairment of 
function will be expected in all instances.  38 C.F.R. § 4.21 
(2009).

The present level of disability is of primary concern where, 
as here, an increase in an existing disability rating based 
on established entitlement to compensation is at issue.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two ratings shall be applied, 
the higher rating will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2009).  Generally, "pyramiding," the evaluation of the 
same disability, or the same manifestation of a disability, 
under different diagnostic codes, is to be avoided.  38 
C.F.R. § 4.14 (2009).  A single rating will be assigned under 
the diagnostic code which reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation.
  
In determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary.  Based upon the guidance of the 
Court in Hart, the evidence does not show a variance in the 
signs and symptoms of the Veteran's service-connected 
diabetes mellitus during the claim period such that staged 
ratings are for application. 

Under Diagnostic Code 7913, a 20 percent evaluation is 
assigned for diabetes mellitus requiring insulin and 
restricted diet, or; oral hypoglycemic agent and restricted 
diet.  A 40 percent evaluation is assigned for diabetes 
mellitus requiring insulin, restricted diet, and regulation 
of activities.  A 60 percent evaluation is assigned for 
diabetes mellitus requiring insulin, restricted diet, and 
regulation of activities with episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations 
per year or twice a month visits to a diabetic care provider, 
plus complications that would not be compensable if 
separately evaluated.  A 100 percent evaluation is assigned 
for diabetes mellitus requiring more than one daily injection 
of insulin, restricted diet, and regulation of activities 
(avoidance of strenuous occupational and recreational 
activities) with episodes of ketoacidosis or hypoglycemic 
reactions requiring at least three hospitalizations per year 
or weekly visits to a diabetic care provider, plus either 
progressive loss of weight and strength or complications that 
would be compensable if separately evaluated.  

The Veteran presented to a VA medical facility in May 2005 as 
part of a primary care appointment.  The Veteran's past 
medical history was significant for diabetes mellitus, and 
following a physical examination and laboratory bloodwork, 
the examiner described this condition as poorly controlled.  
The examiner prescribed Metformin, continued the Veteran's 
Glyburide, and encouraged the Veteran to diet and exercise.  

Additionally, C.L., a human resources manager at the 
Veteran's place of employment submitted a letter to VA in 
March 2006 in which she stated that the Veteran missed 28 
hours of work during the period January to March 2006.  C.L., 
however, did not disclose the reasons for this lost time from 
work.

Associated with the claims file are statements in support of 
the current claim dated April 2006 from K.T., D.D., and J.J.  
According to K.T., the Veteran had poor balance, 
restlessness, excitability, irritability, and increased 
frustration.  K.T. attributed these symptoms to the Veteran's 
service-connected diabetes mellitus.  The statements 
submitted by D.D. and J.J. contained similar assertions.

The Veteran returned to VA for additional care in June 2006.  
The examiner continued the prescribed regimen of Glyburide 
and Avandia and indicated that he would consider putting the 
Veteran on an insulin regimen if his A1c levels remained too 
high.  The Veteran was also counseled on the importance of 
diet and exercise.  The Veteran subsequently began an insulin 
regimen in July 2006.

VA administered a Compensation and Pension (C&P) examination 
in February 2007 in connection with the current claim.  The 
examiner noted that the Veteran was currently treated with 
both insulin (more than once daily) and oral medication.  
Although the Veteran followed a restricted diet, there was no 
history of hospitalization or surgery related to his diabetes 
mellitus, nor were there episodes of hypoglycemic reactions, 
ketoacidosis, or restricted strenuous activity.  The examiner 
also noted that the Veteran previously drove a forklift, but 
was terminated from this job.  The reason for this 
termination is not disclosed, but the examiner also noted 
that the Veteran was retired from the Army Reserves in 1999 
as a result of age or duration of work.  The impression was 
type II diabetes mellitus.

Subsequent VA treatment notes dated August 2007, April 2008, 
and March, May, and October 2009 encouraged the Veteran to 
continue to diet and exercise.  

The Veteran was also afforded a VA GME in January 2010.  It 
was noted at that time that the Veteran's insulin was 
recently increased.  Following a physical examination and 
laboratory bloodwork, the examiner described the Veteran's 
diabetes mellitus as "not under good control with latest A1c 
. . ."  The impression was type II diabetes mellitus.  

A statement from T. Motley, M.D., dated in March 2010 
indicated that the Veteran utilized insulin and had to check 
his blood sugar at least two times each day.  

The Veteran also testified in support of the current claim in 
March 2010.  In particular, the Veteran indicated that he 
continued to take insulin to control his diabetes mellitus.  
He also reported daily swelling of the lower extremities 
which limited his ability to walk or exercise.  However, the 
Veteran stated that "I only can do on my own a certain 
amount [of activity] but it still has not controlled my 
diabetes."  Board hearing transcript, p. 4.       

Given the evidence of record, the Board finds that the 
preponderance of the evidence is against an evaluation in 
excess of 20 percent for diabetes mellitus for any period of 
time covered by the appeal.  The Court has in the past held 
that in order for a veteran to be entitled to a 40 percent 
disability rating for diabetes mellitus under Diagnostic Code 
7913, the evidence must show that it is medically necessary 
for a veteran to avoid strenuous occupational and 
recreational activities.  Camacho v. Nicholson, 21 Vet. App. 
360, 361 (2007).  Similarly, the conjunctive "and" 
contained in Diagnostic Code 7913 reflects that all criteria 
must be met to establish entitlement to a 40 percent rating.  
Id. at 366 (citing Watson v. Dep't of the Navy, 262 F.3d 
1292, 1299 (Fed. Cir. 2001)).  Medical evidence is required 
to show that occupational and recreational activities have 
been restricted.  Id. at 363-64. 
     
While the evidence of record demonstrates that the Veteran 
uses insulin, oral medication, and has a restricted diet to 
control his diabetes mellitus, the evidence does not show 
that the Veteran had to regulate his activities because of 
his disease.  Rather, VA treatment records indicated that the 
Veteran was encouraged to diet and exercise regularly to 
control his diabetes mellitus.  For example, VA treatment 
notes beginning in May 2005, as well as those dated as 
recently as October 2009, indicated that the Veteran followed 
(or was supposed to follow) a diabetic diet.  These same 
treatment records also encouraged the Veteran exercise 
regularly.
While the Veteran may have been incapable of certain kinds of 
strenuous occupational and recreational activities due to 
other physical limitations, there is no indication, aside 
from the Veteran's March 2010 hearing testimony that the 
Veteran was to regulate his activities as a result of his 
diabetes mellitus.  In this regard, the Board finds that the 
Veteran's testimony is outweighed by other VA medical 
evidence of record which specifically encouraged the Veteran 
to exercise regularly to control his diabetes mellitus.  
Moreover, the VA examination report indicated that the 
Veteran was not restricted in his ability to perform 
strenuous activities.  

The Board finds the medical evidence outweighs the Veteran's 
self reports that he is unable to perform certain exercises.  
His statements are insufficient evidence to demonstrate that 
he had to regulate his activities (i.e., avoid strenuous 
occupational and recreational activities) because of his 
diabetes mellitus, particularly where, as here, he testified 
that he was still able perform some activity even though "it 
still has not controlled my diabetes."  As the preponderance 
of the evidence is against finding that the Veteran was 
required to regulate his activities due to diabetes mellitus, 
he is not entitled to a 40 percent evaluation during any 
period of time covered by this appeal.  

Additionally, the Veteran's claims file is negative for any 
episodes of ketoacidosis as well as twice monthly visits to a 
diabetic care provider or hospitalizations related to such 
conditions.  While the Veteran testified that he 
"constantly" went to the emergency room for complications 
stemming from his service-connected diabetes mellitus, the 
Veteran's statements in this regard are not supported by the 
evidence of record.  There is no evidence that he has been  
hospitalized with episodes of ketoacidosis or hypoglycemic 
reactions or that he has seen his diabetic care provider two 
or more times per month.  Thus, the Veteran is not entitled 
to either a 60 percent or 100 percent evaluation for his 
service-connected diabetes mellitus for any period of time 
covered by this appeal.  The Board has considered the 
Veteran's lay statements that his condition has worsened as 
he now has to take more insulin.  However, for a higher 
rating to be assigned, the evidence must show that regulation 
of activities is required and that is not the case here.  
Accordingly, the medical evidence outweighs the Veteran's 
statements that a higher initial rating is warranted.  As 
such, an evaluation in excess of 20 percent for diabetes 
mellitus is not warranted in this case and the Veteran's 
claim is denied.  

The Board further finds that there is also no evidence that 
the manifestations of the Veteran's service-connected 
diabetes mellitus are unusual or exceptional to demonstrate 
that the rating schedule is inadequate for determining the 
proper level of disability.  Furthermore, as there is no 
indication in the record as to why the Veteran's case is not 
appropriately rated under the schedular criteria, 
extraschedular consideration is not warranted in this case, 
particularly where, as here, the signs and symptoms of the 
Veteran's service-connected diabetes mellitus are addressed 
by the relevant criteria as discussed above.  

In this regard, it is also pointed out that the assignment of 
a 20 percent schedular disability rating contemplates that 
there is commensurate industrial impairment as a result of 
the Veteran's service-connected diabetes mellitus.  See also, 
38 C.F.R. § 4.1 (2009) (noting that the percentage ratings 
represent as far as can be practically determined the average 
impairment in earning capacity resulting from service-related 
diseases and injuries and their residual conditions in 
civilian occupations).  While the diabetes may interfere with 
the Veteran's employment, there is no indication that there 
is interference beyond that contemplated by the assigned 
rating.  Moreover, there is no evidence of frequent periods 
of hospitalization related to the Veteran's service-connected 
diabetes mellitus.  Therefore, the Board finds that the 
criteria for submission for an extraschedular rating pursuant 
to 38 C.F.R. § 3.321(b)(1) are not met.  See Thun v. Peake, 
22 Vet. App 111, 115-16 (2008); see also, Bagwell v. Brown, 9 
Vet. App. 237 (1996). 

In reaching these conclusions, the Board has applied the 
benefit-of-the-doubt doctrine.  38 U.S.C.A. 5107(b) (West 
2002); 38 C.F.R. § 3.102 (2009); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1991); Alemany v. Brown, 9 Vet. App. 518 (1996). 

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist veterans in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the Veteran and his 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Proper notice from VA must inform the Veteran of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the Veteran is expected to provide.  This notice 
must be provided prior to an initial unfavorable decision on 
a claim by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between a veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.

With regard to the Veteran's service connection claims, the 
VCAA duty to notify was satisfied by way of letters dated 
August 2004 and February 2006 that fully addressed the notice 
elements and was sent prior to the initial AOJ decisions in 
these matters.  The letters informed the Veteran of what 
evidence was required to substantiate the service connection 
claims on a direct and presumptive basis, and of the 
Veteran's and VA's respective duties for obtaining evidence.  
The Veteran was also provided with notice, in March 2006, of 
the type of evidence necessary to establish a disability 
rating and an effective date for the disabilities on appeal.  
The Veteran's claim was subsequently readjudicated following 
this notice by way of a June 2009 supplemental statement of 
the case (SSOC).

With regard to the Veteran's increased rating claim for 
diabetes mellitus, the RO advised him in a December 2006 
letter that he could submit evidence that his service-
connected disability increased in severity.  For example, the 
Veteran was encouraged to submit a statement from a doctor 
that contained physical and clinical findings, results of 
laboratory tests or x-rays, statements from other individuals 
who were able to describe from personal knowledge and 
observations the way in which the Veteran's disability became 
worse, and VA or private treatment records which documented 
ongoing treatment for his disability.  

The RO provided additional notice at that same time of the 
information and evidence needed to establish a disability 
rating and effective date for the disability on appeal 
pursuant to the Court's decision in Dingess.  For instance, 
the Veteran was informed to submit evidence showing the 
nature and severity of his condition, the severity and 
duration of the symptoms, and the impact of the condition 
and/or symptoms of the Veteran's employment.  Specifically, 
the Veteran was encouraged to submit information showing 
ongoing VA treatment, recent Social Security Administration 
decisions, statements from employers about job performance, 
lost time, or other evidence showing how the disability 
affected his ability to work.  The Veteran was also notified 
that he could submit lay statements from individuals who 
witnessed how the disability affected him.  The Veteran was 
also notified to provide any information or evidence not 
previously of record that pertained to the Veteran's level of 
disability or when it began.  

The Board also finds that all of the relevant facts have been 
properly developed, and that all available evidence necessary 
for an equitable resolution of the issues has been obtained.  
The Veteran's service treatment and post-service treatment 
records have been obtained.  The Veteran was also afforded 
multiple VA examinations in connection with the current 
claims.  Accordingly, the Board finds that VA has complied, 
to the extent required, with the duty-to-assist requirements 
found at 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e).


ORDER

Service connection for a low back disability, diagnosed as 
disc protrusion at L4-S1 with right lower extremity 
radiculopathy, is denied.

Service connection for a neck disability, claimed as neck 
pain, is denied.

An evaluation in excess of 20 percent for diabetes mellitus 
is denied.



____________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


